Citation Nr: 0206498	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-22 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cold injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran served on active duty from February 1951 to 
February 1953; his awards and decorations include the Korean 
Service Medal and United Nations Service Medal.  

3.  The veteran's service medical records, with the exception 
of his separation physical examination report, are not 
available and presumed destroyed in the 1973 fire at the 
National Personnel Records Center.  

4.  The veteran is currently diagnosed as having cold injury 
residuals.  

5.  There is competent medical opinion of a nexus, or link, 
between the veteran's currently diagnosed cold injury 
residuals and his circumstances of active military service.  


CONCLUSION OF LAW

The veteran's cold injury residuals were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  The Board notes that the RO, in an August 2001 letter, 
specifically informed the veteran and his representative of 
the Veterans Claims Assistance Act of 2000 and they were 
given an opportunity to submit additional evidence and 
information in support of the claim.  

Factual Background

The veteran served on active duty from February 1951 to 
February 1953.  His awards and decorations include the Korean 
Service Medal and United Nations Service Medal, which are 
indications that he served in Korea during the Korean 
Conflict.  He was assigned to an armor division.  Despite 
numerous attempts to obtain his service medical records, the 
information received from the National Personnel Records 
Center is that they are not available, with the exception of 
his separation physical examination report, and are presumed 
to have been destroyed in a fire that had occurred in that 
facility in 1973.  A review of the veteran's service 
separation physical examination report shows that the 
veteran's upper and lower extremities, feet, head, ears, and 
musculoskeletal system were all normal.  No complaints, 
symptoms or history of frostbite is indicated.  

Post-service, the earliest available medical records are from 
Frick Community Hospital, beginning in December 1984.  
Subsequent private medical records, both hospitalization and 
outpatient treatment, for various periods from 1985 through 
1998, show that the veteran was being treated for numerous 
disorders at Mercy and Westmoreland Hospitals, as well as at 
Frick Community Hospital.  However, no where in any of those 
medical records are there any complaints attributable to cold 
injury, including frostbite, or diagnosis thereof.  

Pursuant to the veteran's claim, he underwent VA CIP (cold 
injury protocol) evaluation and examination in December 1998.  
By history, the veteran related his experiences in Korea, 
including landing in Pousan, working his way to Seoul, to the 
38 Parallel, and up to Hill 1062 and beyond.  He recounted 
that he engaged in combat along the way and that his military 
occupation was tank repairman.  After combat with the Chinese 
and North Koreans at the border between China and North 
Korea, orders were received to return to South Korea, to 
which he related he was transported by rail on a train car 
without a roof and only two-foot high side walls in 
temperatures that were well below zero.  He claimed that it 
was then he started to get frozen feet, hands, and ears.  

On VA CIP examination, the veteran acknowledged cold 
sensitization and the examining physician found paresthesia 
and numbness of both feet and both hands.  Chronic ulcers, 
with numerous scars, were noted on the posterior chest wall.  
There was arthritis pain in both ankle joints and at the 
metatarsophalangeal joints of the big toes.  The skin was 
noted to be thinning.  The status of the peripheral pulses 
appeared to be satisfactory.  Dorsalis pedis was 2+; 
posterior tibial was 1+; brachioradialis was 3+; carotids 
were 4+, bilaterally; and femoral was 3+.  There was minimal 
degree of vascular insufficiency, without edema.  There was 
hair loss and shiny, atrophic skin.  There was no evidence of 
Raynaud's phenomenon.  In the examiner's opinion, the blood 
pressure reading ratio in the arm and the leg were not quite 
normal.  

The above-mentioned VA examining physician reviewed the 
veteran's complete medical record, including the veteran's 
numerous private records from 1984 through 1998.  He noted 
that, because of tightness of the chest in 1985, the veteran 
had x-rays taken, which revealed no cardiopulmonary disease; 
however, those taken of the thoracic spine revealed mild 
compression of the cortical plate, and mild degenerative 
changes in the upper and mid-thoracic regions.  X-rays taken 
of the cervical spine in 1993 revealed degenerative joint 
disease.  X-rays taken of the cervical spine taken in 1998 
revealed moderate to advanced degenerative arthritis and 
discogenic disease associated with posterior osteophytic 
formation.  X-rays taken of the feet in February 1991 
revealed an old injury in the lower portion of the first 
proximal phalanx of the left foot.  In the VA physician's 
opinion, reviewing those x-ray reports, offered that the 
injury was from extreme cold injury, which occurred while the 
veteran was on the open train in sub-zero weather.  In 
January 1996, the veteran underwent right olecranon 
bursectomy.  In summary, following the very specific type of 
examination of the veteran for cold injury residuals and 
following a thorough review of the record, the VA examining 
physician offered that it is likely that the extreme cold 
injury has brought about all of the veteran's musculoskeletal 
problems, including those of the cervical and lumbosacral 
spines.  The diagnoses included residual cold injuries.  

Analysis

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In this case, the Board initially notes that, through no 
fault of the veteran, his service medical records are not 
available, except for his separation physical examination 
report, which shows no indication, either factual findings or 
by history, of cold injury, including frostbite.  On the 
other hand, he served in Korea during the Korean Conflict and 
his military occupational specialty is consistent with his 
military duties as a tank repairman.  His recollections of 
his experiences in Korea, including being transported by open 
railcar in sub-freezing temperatures, are not inconsistent 
with the circumstances, conditions or hardships given the 
time and place of the veteran's active duty.  

Although the veteran's numerous private outpatient and 
hospitalization records do not contain any complaints or 
diagnosis of cold injury, per se, including frostbite, a VA 
physician conducted a cold injury protocol examination of the 
veteran, which is the type of examination specifically 
designed to identify cold injury residuals.  Based on his 
examination findings and review of the veteran's medical 
records, it was the VA physician's opinion that the veteran 
does have cold injury residuals, which are related to the 
veteran's active military service.  More importantly, there 
is no competent medical opinion of record, based on 
examination of the veteran and review of the record, that 
either disputes the VA physician's opinion or offers a 
findings and an opinion that differ from the VA physician's.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed as having residuals of cold injury; his related 
military experiences in Korea during the Korean Conflict, are 
not inconsistent with the circumstances, conditions or 
hardships of such service; and there is competent medical 
opinion, based on examination of the veteran and review of 
his records, of a nexus, or link, between his currently 
diagnosed cold injury residuals and his active military 
service.  See Boyer, 210 F.3d at 1353.  Under the 
circumstances, the Board must conclude that the veteran's 
cold injury residuals were incurred in service.  



ORDER

Service connection for cold injury residuals is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

